Appeal from a judgment of the Supreme Court (Hayden, J.), entered July 27, 2010 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review (1) three determinations finding petitioner guilty of violating certain prison disciplinary rules and (2) a determination of the Cental Office Review Committee denying his grievance.
*1632In three separate misbehavior reports, petitioner was charged with violating various prison disciplinary rules. Petitioner was found guilty as charged following a tier II and two tier III hearings and, to the extent he sought administrative review, obtained only limited relief. Claiming that he was being discriminated against by prison officials, petitioner also filed a grievance that was ultimately denied by the Central Office Review Committee. Petitioner commenced this CPLR article 78 proceeding to challenge all four determinations, and now appeals from Supreme Court’s dismissal of the petition.
We affirm. Petitioner raises a number of arguments on appeal that he failed to advance either at the administrative level or in his petition, and they are accordingly unpreserved for our review (see Matter of Binkley v New York State Dept. of Correctional Servs., 64 AD3d 1063, 1064 [2009], lv dismissed and denied 13 NY3d 886 [2009]; Matter of Mingo v Annucci, 49 AD3d 1106, 1107 [2008], lv denied 11 NY3d 707 [2008]). Moreover, he has abandoned any properly preserved issues by failing to raise them in his appellate brief (see Matter of Jackson v Fischer, 78 AD3d 1335 [2010], lv denied 16 NY3d 705 [2011]; Matter of Perkins v Fischer, 78 AD3d 1355, 1356 [2010]).
Rose, J.E, Lahtinen, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.